
	
		II
		112th CONGRESS
		2d Session
		S. 3427
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2012
			Mr. Kohl introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To permanently extend the employer-provided child care
		  credit under section 45F of the Internal Revenue Code of 1986.
	
	
		1.Permanent extension of
			 employer-provided child care creditSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 205 of such Act.
		
